1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     KENNETH L. MARTIN,                                      Case No. 2:19-cv-02007-JAD-BNW
4                                              Plaintiff                     ORDER
5            v.
6     NAPH CARE, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On November 18, 2019, Plaintiff, an inmate in the custody of the Clark County

11   Detention Center (“CCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983

12   and filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1). On December

13   5, 2019, this Court issued an order denying the application as incomplete and directed

14   Plaintiff to file a fully complete application to proceed in forma pauperis and attach a

15   properly executed financial certificate and an inmate account statement for the past six

16   months or pay the full $400 filing fee within 30 days from the date of that order. (ECF No.

17   3). Plaintiff subsequently filed an application to proceed in forma pauperis on the correct

18   form and a properly executed financial certificate. (ECF No. 4). Plaintiff did not file an

19   inmate account statement for the past six months. As such, Plaintiff’s application (ECF

20   No. 4) is incomplete.

21          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

22   application to proceed in forma pauperis and attach both an inmate account statement

23   for the past six months and a properly executed financial certificate. Plaintiff has not

24   submitted an inmate account statement for the past six months. (See ECF No. 4). The

25   Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the

26   matter of the payment of the filing fee is resolved. Plaintiff will be granted one final

27   opportunity to cure the deficiencies of his application to proceed in forma pauperis by

28   filing an inmate account statement for the past six months, or in the alternative, pay the
1    full $400 filing fee for this action. If Plaintiff fails to file an inmate account statement for
2    the past six months, the Court will dismiss the case in its entirety, without prejudice, to file
3    a new case when Plaintiff is able to acquire the necessary documents to file a complete
4    application to proceed in forma pauperis.
5    II.    CONCLUSION
6           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
7    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
8    as the document entitled information and instructions for filing an in forma pauperis
9    application.
10          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
11   Plaintiff will either: (1) file an inmate account statement for the past six months in
12   compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
13   (which includes the $350 filing fee and the $50 administrative fee).
14          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
15   statement for the past six months, the Court will dismiss the case, without prejudice, for
16   Plaintiff to file a new case when he is able to acquire the necessary documents to file a
17   complete application to proceed in forma pauperis. IT IS SO ORDERED.
18                  12/23/19
            DATED: _____________________
19
20                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                  -2-
